EXHIBIT 10.1

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 1, 2006 and will be effective as of one day following the Retirement Date
(as defined herein), among MILLENNIUM BANK, N.A., a national banking
association, and its successors and assigns (the “Bank”), MILLENNIUM BANKSHARES
CORPORATION, a Virginia corporation, and its successors and assigns (“Millennium
Bankshares” or the “Holding Company”) (the Bank and the Holding Company are
collectively referred to herein as “MBVA”), and CCM CONSULTING SERVICES, INC., a
Virginia corporation (“Consultant”). Whenever the term “MBVA” is used herein,
that term shall be deemed synonymous with the terms “Bank,” “Holding Company” or
“Boards,” whenever the context so requires.

WHEREAS, as of the date hereof, Consultant’s President and Key Employee, Carroll
C. Markley (“Markley”), is the Chairman, President and Chief Executive Officer
of the Holding Company, and the Chairman and Chief Executive Officer of the
Bank;

WHEREAS, Markley has invaluable experience and knowledge regarding MBVA’s
business as a result of his tenure and association with MBVA;

WHEREAS, Markley has announced his intention to retire from active day-to-day
management of MBVA on the Retirement Date;

WHEREAS, following the Retirement Date MBVA wishes to continue to employ Markley
upon the terms and conditions set forth in a separate Employment Agreement (the
“2006 Employment Agreement”) and wishes to retain the services of Consultant as
a consultant, and Consultant is willing to provide consulting services to MBVA,
both upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the promises and
agreements herein contained, the parties agree as follows:

 

1. EFFECTIVE DATE; TERM OF AGREEMENT

1.1 Effective Date. This Agreement shall become effective on the day immediately
following the Retirement Date, which shall be the later to occur of
(a) March 31, 2007, or (b) such time as the Board of Directors of the Holding
Company (the “Holding Company Board”) shall have hired a new Chief Executive
Officer of the Holding Company and such person shall have commenced his
employment in such capacity with the Holding Company. In no event shall the
Retirement Date occur earlier than March 31, 2007. Until the Retirement Date,
that certain Executive Employment Agreement of Carroll C. Markley (the “2004
Employment Agreement”), dated December 20, 2004, among Markley, the Bank and the
Holding Company shall remain in full force and effect in all respects, and the
parties agree that no lapse in the continuity of Markley’s employment with MBVA
shall result from Markley’s employment under this Agreement, despite Markley’s
retirement. The parties agree that the cessation of Markley’s duties under the
2004 Employment Agreement upon the Retirement Date shall constitute Markley’s
retirement from MBVA, the Holding Company, and the Bank, as the term
“retirement” is used in and interpreted under the terms of any applicable
Millennium Bankshares Corporation (MBC) Stock Option Plan and any and all grants
of options that have been issued to Markley prior or subsequent to the
Retirement Date.

1.2 Prior Agreements. From and after the day immediately following the
Retirement Date, this Agreement shall be effective, and the 2004 Employment
Agreement shall be superseded. This Agreement will not, however, affect:
(a) Markley’s rights or benefits granted under the 2004 Employment

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 1            



--------------------------------------------------------------------------------

Agreement while the 2004 Employment Agreement remains in effect; (b) Markley’s
right to continue group health insurance coverage pursuant to COBRA in the event
of a qualifying event; (c) Markley’s right to vested benefits under or his right
as a qualified participant to participate in any 401(k) plan administered by
MBVA or the Bank; (d) Markley’s vested rights or right to continue to
participate as a qualified participant in any retirement, deferred compensation,
welfare benefit plan, or other benefit or plan in which he may qualify to
participate, which is administered by MBVA or the Bank; (e) Markley’s right to
exercise any grants of options that have been issued, that may be issued, that
may vest, or that may be exercisable pursuant to and subject to the terms,
limitations, and conditions of Millennium Bankshares Corporation (MBC) Directors
Stock Option Plan and Millennium Bankshares Corporation (MBC) Incentive Stock
Option Plan and the grants issued or to be issued in accordance with those
plans; and (f) Markley’s right to receive a target bonus under any Incentive
Comp Plan that may be administered by the Bank and under which Markley qualifies
to participate or is otherwise eligible. Unless otherwise agreed to by MBVA and
Markley, and except as otherwise permitted or required by law, by this
Agreement, or by any of MBVA’s policies, plans or procedures applicable to
employees of MBVA or the Bank, upon the expiration of this Agreement Markley
will receive no further or additional compensation.

1.3 Term. The term of this Agreement (the “Term”) shall be a period of two
(2) years with such period commencing on the day immediately following the
Retirement Date, unless the Agreement is terminated at an earlier date in
accordance with Section 4 of this Agreement.

 

2. CONSULTING DUTIES AND RESPONSIBILITIES

2.1 Duties of Consultant. During the Term of this Agreement, Consultant shall
devote the corporation’s best efforts and such of its business time, attention,
skill and efforts as are necessary to consult with the management and employees
of MBVA and the Holding Company Board and the Board of Directors of the Bank
(the “Bank Board,” and together with the Holding Company Board, the “Boards”)
with respect to such matters as may be reasonably requested by MBVA, and provide
consulting and advisory services pertaining to the business and operations of
MBVA.

2.2 Independent Contractor. In furnishing the consulting services described
herein, Consultant corporation shall not be an employee or agent of MBVA for any
purpose (however, it is acknowledged that the key employee of the Consultant,
Markley, will remain an employee of MBVA under the terms of the 2006 Employment
Agreement), but, for purposes of services provided pursuant to this Agreement
shall act in the capacity of an independent contractor. Accordingly, MBVA shall
not exercise control over the performance of the consulting duties provided by
Consultant, nor shall MBVA be liable for any acts or omissions of Consultant.
The hours Consultant is to work shall be entirely within Consultant’s control,
and MBVA shall rely upon Consultant to work that number of hours that Consultant
deems reasonably necessary to perform Consultant’s duties hereunder.
Consultant’s services rendered shall be advisory only. All final decisions with
respect to the business operations of MBVA shall be the responsibility of and
shall be made by MBVA. MBVA shall report all payments made to Consultant
hereunder on such statements and forms as are required in regard to non-employee
compensation.

 

3. COMPENSATION

3.1 Consulting Fee. MBVA shall pay to Consultant (payable to CCM Consulting
Services, Inc.), and Consultant shall accept from MBVA, a monthly consulting fee
in the amount set forth on Addendum A attached hereto, payable monthly on MBVA’s
standard pay schedule over the twenty-four (24) month period of this Agreement
in the amount set forth in Addendum A. Consultant’s consulting fee may not be
accelerated, paid in advance, or decreased at any time during this Agreement
without the express written consent of Consultant, except as described under
Section 7. The consulting fee may be

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 2            



--------------------------------------------------------------------------------

increased at the sole discretion of the Boards but nothing herein shall be
deemed to require any such increase. Such amounts shall be payable to CCM
Consulting Services, Inc. without withholding and shall be subject to reporting
on a Form 1099, and CCM Consulting Services, Inc. shall be responsible for
payment of any required taxes with respect to the consulting fee.

3.2 Expenses. Upon Consultant’s presentation to MBVA of expense reports
acceptable to MBVA and which are in sufficient detailed form to comply with
standards of deduction of business expenses established from time to time by the
Internal Revenue Service, MBVA will reimburse Consultant for such expenses
hereunder, including but not limited to such expenses set forth in Addendum A.

 

4. TERMINATION

This Agreement may be terminated, prior to the expiration of the Term, in
accordance with any of the following provisions:

4.1 Termination by Consultant. Consultant may terminate this Agreement by giving
MBVA sixty (60) days advance notification in writing, unless waived by
two-thirds majority vote of the Boards.

4.2 Termination By MBVA For Cause. MBVA, at any time and without notice (except
as required below), may terminate this Agreement for “Cause.” Termination by
MBVA of this Agreement for “Cause” shall include but not be limited to
termination based on any of the following grounds: (a) fraud, misappropriation,
embezzlement or acts of similar dishonesty by Markley; (b) Markley’s conviction
of a crime (other than a minor traffic offense); (c) illegal use of drugs by
Markley in the workplace; (d) intentional and willful misconduct of Markley that
is substantially likely to subject MBVA to criminal or civil liability; or (e) a
knowing breach by Markley of his duty of loyalty to MBVA or a knowing diversion
or usurpation of corporate opportunities properly belonging to MBVA. This
Agreement shall not be terminated for Cause under subsection (e) unless MBVA
first has provided Markley with written notice that MBVA considers Markley to be
in violation of his obligations under one or more of the foregoing subsections
and Markley fails, within sixty (60) days of such notice, to cure the conduct
that has given rise to the notice. Discharge for “Cause” shall require a
seventy-five percent (75%) majority vote of the entire Boards (inclusive of
Markley). In the event of a termination by MBVA for Cause, Markley shall be
entitled to receive only that salary and benefits earned and/or vested on or
before Markley’s last day of active service and other post-termination benefits
required by law or under MBVA policy.

4.3 Termination By MBVA Without Cause. MBVA may not terminate this Agreement
without Cause, except in the event of a Change in Control as defined in
Section 7, which such termination shall be governed by the terms of Section 7.

4.4 Termination By Death, Complete Disability, or MBVA Ceasing Operations. This
Agreement and Consultant’s rights to compensation under this Agreement shall
terminate if MBVA ceases operations (other than as a result of a merger or other
change of control) or if Consultant is unable to perform his duties due to the
death or disability (as defined below) of Consultant’s Key Employee, Markley. In
the event of termination due to death or disability, Consultant’s heirs,
beneficiaries, successors, or assigns shall be entitled only to receive any
compensation fully earned prior to the date of Markley’s death or incapacitation
due to disability and shall not be entitled to any other compensation or
benefits, except: (a) to the extent specifically provided in this Agreement;
(b) to the extent required by law; or (c) to the extent that such benefit plans,
stock option agreement, or policies under which Consultant or Markley is covered
provide a benefit to Consultant’s or Markley’s heirs, beneficiaries, successors,
or assigns. For purposes of this Agreement, “disability” shall be defined as the
inability of

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 3            



--------------------------------------------------------------------------------

Consultant’s key employee, Markley, to perform the essential functions of
Consultant’s duties and responsibilities described herein, with or without
reasonable accommodations, as a result of Consultant’s physical or mental
impairment or illness, for a period in excess of four months in any twelve month
period.

 

5. CONFIDENTIALITY AND NONDISCLOSURE

5.1 Non-Disclosure of Confidential Information. Consultant recognizes that
Consultant’s relationship with MBVA is one of the highest trust and confidence
and that Consultant will have access to and contact with the trade secrets and
confidential and proprietary business information of MBVA. Consultant agrees so
long as this Agreement shall remain in effect and at all times after the
termination of this Agreement, for whatever reason, Consultant covenants,
warrants and agrees that Consultant will not, in any manner, directly or
indirectly, use for his own benefit or for the benefit of another, or disclose
to another any trade secret or Confidential Information (as defined below) of
MBVA, except such use or disclosure in the discharge of Consultant’s duties and
obligations on behalf of MBVA.

5.2 Definition of “Confidential Information”. For purposes of this Agreement,
“Confidential Information” shall include proprietary or sensitive information,
materials, knowledge, data or other information of MBVA not generally known or
available to the public relating to (a) the services, products, customer lists,
business plans, marketing plans, pricing strategies, or similar confidential
information of MBVA, or (b) the business of any MBVA customer, including without
limitation, knowledge of the customer’s current financial status, loans, or
financial needs.

5.3 Return of Materials and Equipment. Consultant further agrees that all
memoranda, notes, records, drawings, or other documents made or compiled by
Consultant or made available to Consultant while employed by MBVA concerning any
MBVA activity shall be the property of MBVA and shall be delivered to MBVA upon
termination this Agreement or at any other time upon request. Consultant also
agrees to return any and all equipment belonging to MBVA on or before the last
day that MBVA retains the services of Consultant as a consultant.

5.4 No Prior Restrictions. The Consultant hereby represents and warrants to MBVA
that the execution, delivery, and performance of this Agreement does not violate
any provision of any agreement or restrictive covenant which Consultant has with
any former employer (a “Former Employer”). Consultant further acknowledges that
to the extent Consultant has an obligation to the Former Employer not to
disclose certain confidential information, Consultant intends to honor such
obligation and MBVA hereby agrees not to knowingly request the Consultant to
disclose such confidential information.

 

6. POST-TERMINATION RESTRICTIONS

6.1 Non-Interference With Customers. Consultant further agrees that, during the
Term of this Agreement and for a period of twelve months thereafter, Consultant
shall not undertake to interfere with MBVA’s relationship with any MBVA
customer. This means, among other things, that Consultant shall refrain:
(i) from making disparaging comments about MBVA or its management or employees
to any customer; (ii) from attempting to persuade any customer to cease doing
business with MBVA; (iii) from soliciting any customer for the purpose of
providing services competitive with the services provided by MBVA; or (iv) from
assisting any person or entity in doing any of the foregoing.

6.2 Non-Solicitation and Non-Hiring of Employees. Consultant agrees that, during
the Term of this Agreement and for a period of twelve months following the
termination of this Agreement for any reason, the Consultant shall not, directly
or indirectly, on Consultant’s own behalf or the behalf of another person or
entity: (i) induce or attempt to induce any person employed by MBVA to leave
their

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 4            



--------------------------------------------------------------------------------

employment with MBVA; (ii) hire or employ, or attempt to hire or employ, any
person employed by MBVA; or (iii) assist any other person or entity in the
hiring of any person employed by MBVA. These restrictions shall apply only where
the services or products provided by the hiring entity are competitive with the
services or products provided by MBVA.

6.3 Non-Competition. Consultant agrees that for twelve months following the Term
of this Agreement Consultant will not engage (either individually or as an
employee or consultant or representative of any other person or entity) in
banking activities (other than personal banking, hard money loans, and brokering
of loans), in which chartered national or state banks may at that time legally
be engaged, within a ten (10) mile radius of MBVA’s headquarters.

6.4 Reasonableness. Consultant understands and acknowledges that the
restrictions contained herein are reasonable in that they do not prohibit
Consultant from seeking engagements with another financial institution or entity
or prohibit Consultant from providing consulting services to another financial
institution or entity (except as set forth in Section 6.3 above), but merely
restrict Consultant’s ability, during the term of this Agreement and for a
period of twelve months thereafter, to interfere with or hinder MBVA’s
relationships with its employees and customers.

6.5 Remedies. In the event that Consultant breaches any of the covenants
contained in Sections 6.1 through 6.4, MBVA shall be entitled to its remedies at
law and in equity, including but not limited to compensatory and punitive
damages; provided, however, in the event of any dispute arising out of the
interpretation or enforcement of this Agreement, MBVA agrees and warrants that
no judicial, administrative, arbitration or other enforcement action shall be
initiated at law or in equity against Consultant without the concurrence and
approval of a vote of at least ninety percent (90%) of the entire membership of
each Board (inclusive of Markley). In the event of a dispute arising out of the
interpretation or enforcement of this Agreement, the prevailing party in such
action shall be entitled to recover reasonable attorney’s fees and costs. The
parties also recognize that any breach of the covenants contained herein may
result in irreparable damage and injury to MBVA which will not be adequately
compensable in monetary damages, and that in addition to any remedy that MBVA
may have at law, MBVA may obtain such preliminary or permanent injunction or
decree as may be necessary to protect MBVA against, or on account of, any breach
of the provisions contained herein.

 

7. CHANGE IN CONTROL

7.1 Change in Control Defined: A “Change in Control” is deemed to have taken
place if any of the following events occurs: (a) the shareholders of Millennium
Bankshares approve a transaction for the merger, consolidation, or other
combination of Millennium Bankshares with another corporation or business entity
where the Holding Company is not the Surviving Entity (as defined below);
(b) the shareholders of Millennium Bankshares approve the sale of all or
substantially all the assets of Millennium Bankshares where the Holding Company
is not the Surviving Entity; or (c) a Person becomes, directly or indirectly,
the beneficial owner of securities representing 50% or more of the voting power
or the Holding Company’s then outstanding securities. “Person” is defined as any
individual, entity or group (within the meaning of Section 13(d) (3) of the
Securities and Exchange Act of 1934).

7.2 “Surviving Entity” Defined. Millennium Bankshares shall not be considered
the “Surviving Entity” of a transaction described in subparagraphs (a) and
(b) of Section 7.1 if the individuals who constitute the board of directors on
the date one day prior to the Closing Date of the transaction cease to
constitute a majority of the board of directors of the Surviving Entity at any
time within the three months following the transaction. The surviving entity, if
not Millennium Bankshares, shall hereinafter be known as “Successor MBVA”.
“Closing Date” shall mean the date on which such transaction or stock purchase
is signed and finalized.

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 5            



--------------------------------------------------------------------------------

7.3 Payout Event. Consultant, without waiving any contractual rights afforded
elsewhere in this Agreement, shall be entitled to the full and complete rights
afforded by this Section 7 if, during the Term, or prior to termination of this
Agreement under Section 4.1 or 4.4, whichever is applicable, or during the six
month period immediately following the expiration of the Term or the termination
of this Agreement under Section 4.1 or 4.4, whichever is applicable, the Closing
Date of a Change in Control event occurs.

7.4 Benefits Under This Section. If a Payout Event, as described in Section 7.3
occurs, this Consulting Agreement shall terminate on the Closing Date and
Consultant shall be entitled to receive, in addition to any other
post-termination benefits to which Consultant may be entitled under MBVA policy,
the following compensation and benefits, provided Consultant has executed the
separation agreement and general release described in Section 4.3: a lump-sum
payment in the amount of salary and target bonus for forty-eight (48) months.
The compensation to be paid under this Section 7.4 shall offset any compensation
owed Consultant for the same forty-eight (48) month period under this Agreement
and is not intended to provide double compensation to Consultant for any period
of time.

7.5 Excess Payments. If MBVA receives notice from its certified public
accounting firm acting on behalf of MBVA (the “Tax Advisor”), that the payment
by MBVA to Consultant under this Agreement or otherwise would be considered to
be an “excess parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, or any successor statute then in
effect (the “Code”), the aggregate payments by MBVA pursuant to this Agreement
shall be reduced to the highest amount that may be paid to Consultant by MBVA
under this Agreement without having any portion of any amount payable to
Consultant by MBVA or a related entity under this Agreement or otherwise treated
as such an “excess parachute payment”, and, if permitted by applicable law and
without adverse tax consequence, such reduction shall be made to the last
payment due hereunder. MBVA shall provide to Consultant timely notice of the Tax
Advisor’s advice and calculations relevant to the Tax Advisor’s opinion
regarding the “excess parachute payment.” Any payments made by MBVA to
Consultant under this Agreement which are later confirmed by the Tax Advisor to
be “excess parachute payments” shall be considered by all parties to have been a
loan by MBVA to Consultant, which loan shall be repaid by Consultant upon demand
together with interest calculated at the lowest interest rate authorized for
such loans under the Code without a requirement that further interest be
imputed.

 

8. GENERAL PROVISIONS.

8.1 Notices. All notices and other communications required or permitted by this
Agreement to be delivered by MBVA or Consultant to the other party shall be
delivered in writing, either personally or by registered, certified or express
mail, return receipt requested, postage prepaid, respectively, to the
headquarters of MBVA, or to the address of record of Consultant on file at MBVA.

8.2 Amendments. This Agreement may not be amended or modified except by a
writing executed by all of the parties hereto.

8.3 Successors and Assigns. This Agreement is personal to Consultant and shall
not be assignable by Consultant other than to a company the sole shareholder or
owner of which is Markley if after such an assignment Consultant will personally
provide all of the services described herein. MBVA shall assign its rights
hereunder to (a) any corporation resulting from any merger, consolidation or
other reorganization to which MBVA is a party, or (b) any corporation,
partnership, association or other person to which MBVA may transfer all or
substantially all of the assets and business of MBVA existing at such time. All
of the terms and provisions of this Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 6            



--------------------------------------------------------------------------------

8.4 Severability: Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they are not held by a
court of law of competent jurisdiction to violate any applicable law, and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, illegal or unenforceable under any applicable law. If any
provision of this Agreement or any application thereof shall be held by a court
of law of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality and enforceability of other provisions of this Agreement or
of any other application of such provision shall in no way be affected thereby.

8.5 Waiver of Rights. No waiver by MBVA or Consultant of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

8.6 Definitions, Headings, and Number. A term defined in any part of this
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any manner the meaning or interpretation of this Agreement.

8.7 Governing Law. This Agreement and the parties’ performance hereunder shall
be governed by and interpreted under the laws of the Commonwealth Of Virginia.
Consultant agrees to submit to the jurisdiction of the courts of the
Commonwealth Of Virginia, and that venue for any action arising out of this
Agreement or the parties’ performance hereunder shall be either in the Circuit
Court for the County of Fairfax, Virginia or in the United States District Court
for the Eastern District of Virginia, Alexandria Division, subject to the
court’s subject matter jurisdiction over such action.

8.8 Attorneys’ Fees. In the event of a dispute arising out of the interpretation
or enforcement of this Agreement, MBVA agrees and warrants that no judicial,
administrative, arbitration or enforcement action shall be initiated at law or
in equity against Consultant without the concurrence and approval of a vote of
at least ninety percent (90%) of the entire membership of each Board (inclusive
of Markley). In the event of any action at law or in equity regarding the
enforcement, enforceability, or interpretation of this Agreement, the prevailing
party in such action shall be entitled to recover its reasonable attorney’s fees
and costs.

8.9 Construction and Interpretation. This Agreement has been discussed and
negotiated by, all parties hereto and their counsel and shall be given a fair
and reasonable interpretation in accordance with the terms hereof, without
consideration or weight being given to its having been drafted by any party
hereto or its counsel.

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 7            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Millennium Bank, N.A. and Millennium Bankshares Corporation
and Consultant have executed and delivered this Agreement as of the date written
below.

 

CCM CONSULTING SERVICES, INC.   MILLENNIUM BANK, N.A.,   a National Banking
Association

/s/ Carroll C. Markley                                8/1/06

  By:  

/s/ J. Anthony Fulkerson                                     8/1/06

Carroll C. Markley                                     Date     J. Anthony
Fulkerson                                          Date   Title:   Chairman,
Compensation Committee   MILLENNIUM BANKSHARES CORPORATION   By:  

/s/ Arthur J. Novick                                    8/1/06

    Arthur J. Novick                                          Date   Title:  
Chairman, Compensation Committee

 

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.    PAGE 8            



--------------------------------------------------------------------------------

ADDENDUM A TO

CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.

This Addendum A (“Addendum”) to the Consulting Agreement of CCM Consulting
Services, Inc. (“Agreement”) is made as of the date specified herein and
supersedes and replaces any prior Addendum A to the Agreement.

 

A. The Effective Date of this Addendum is one day following the Retirement Date.

 

B. As of the Effective Date, Consultant’s consulting fee for purposes of
Section 3.1 of the Agreement shall be $12,666.66 monthly, which is $152,000
annualized.

 

C. Consultant shall be reimbursed or advanced reasonable and necessary expenses
that are or may be incurred by Consultant on behalf of MBVA or the Bank,
according to MBVA or the Bank’s customary accounting procedures.

 

CCM CONSULTING SERVICES, INC.   MILLENNIUM BANK, N.A.,   a National Banking
Association By:  

/s/    Carroll C. Markley                                    8/1/06

  By:  

/s/    J. Anthony Fulkerson                                         8/1/06

  Carroll C. Markley                                             Date     J.
Anthony Fulkerson                                                 Date    
Title:  

Chairman, Compensation Committee

    MILLENNIUM BANKSHARES CORPORATION     By:  

/s/    Arthur J. Novick                                                 8/1/06

      Arthur J. Novick                                       
                 Date     Title:  

Chairman, Compensation Committee

 

ADDENDUM A TO CONSULTING AGREEMENT OF CCM CONSULTING SERVICES, INC.   
PAGE 1            